DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-16 are pending.  Applicant’s previous election of Group I, claims 1-9, 14-16, still applies and claims 10-13 remain withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/21 has been entered.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-9, 14-16 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites that the additive is present at an “interface…instead of in a body of the hardcoat layer” which is not supported to the extent this limitation in intended to preclude the presence of the additive in the body of the hardcoat layer because the present specification only discloses that the additive migrates to the interface but it does not disclose or suggest that all the additive migrates, let alone that it all migrates from “the body” of the hardcoat layer.  Recitation of the “body” of the hardcoat layer is also not supported because the specification only discloses that “additives in a hardcoat layer may migrate to the exposed surface of the hardcoat layer” without mentioning the “body” of the hardcoat at all.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same new matter issue(s) via their dependency.  
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-9, 14-16  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites that the barrier layer is “substantially crack-free” which is vague because it is unclear how to measure for cracks (e.g., after bending, after aging, immediately after deposition, etc., and are the cracks observed with the naked eye from a meter away, from an inch away, under a microscope, etc.?) and it is also unclear what amount of observed cracks would still be considered “substantially” crack-free as opposed to just “crack-free.”
Claim 1 recites “substantially present” which is unclear because it is unclear what qualifies as not present, substantially present, or present.
Claim 1 recites “instead of in a body of the hardcoat layer” which is vague because it is unclear if this “instead” is just used to distinguish the “interface” from the “body” as a location in the hardcoat layer (i.e., some additive must migrate from the body to the interface, but some of the additive may still be present in the body of the hardcoat layer) or if the “instead” is intended to mean that all the additive migrates to the interface instead of being present (in any amount) in the body of the hardcoat.  In this regard, it is also unclear where in the hardcoat the interface ends and the body begins.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-9, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolb et al. (WO 2013/116103, citations made to U.S. 2015/0011668), in view of David et al. (U.S. 6,696,157), in view of Sugiyama et al. (U.S. 2013/0302594).
Regarding claims 1-9, 14-16, Kolb teaches a multilayer coating on a substrate which may include a first layer comprising a binder of cured acrylate monomers/oligomers (as in claims 1 and 3) as well as an acrylate functional polydimethylsiloxane at 0.01-5wt% as a leveling agent to prevent defects (Tegorad 2250, inherently an acrylate functional polydimethylsiloxane based on the present PGPub at [0039]) which overlaps the amount of claims 1 and 2 ([0070]-[0071], 
The thickness range of the first layer overlaps the thicknesses of claims 14-16 ([0119], [0128], [0158]).
Kolb also teaches that the first layer includes nanoparticles which may be silica particles and may have a dimodal size distribution and may be included at an amount overlapping claims 1 and 4 with respect to the binder matrix and the overall first layer ([0075]-[0077], [0102]-[0103], i.e., a 10:90-80:20 weight ratio of nanoparticles to the cured acrylate monomers/oligomers of [0040], e.g., about 75 parts nanoparticles, about 20 parts cured acrylate monomers/oligomers, and about 5 parts of Tegorad additive, which falls within the claimed ranges for the overall layer).
The use of the above silica and binder materials in the first layer inherently makes that layer a hard layer to at least some degree.
Kolb does not disclose that the Tegorad additive is present “substantially” at and interface between the first layer and the DLG layer “instead of in a body” of the first layer, but 
Kolb does not disclose that the Tegorad additive functions as an interfacial adhesion promoter with the DLG layer.  However, David is also directed to diamond like glass coatings and teaches forming the coating of silicon, oxygen and carbon via a method that would inherently result in a random network of covalent bonds and also with atoms present that provide the coating with improved barrier properties as well as the durability normally expected of a diamond like coating (recall that Kolb calls for a barrier layer to be provided on the first layer) (see abstract, col. 3, lines 10-15, col. 6, line 60-col. 7, line 15, col. 20, lines 1-5).  David teaches forming the DLG layer via plasma deposition and with the resulting layer having overlapping atomic concentrations of carbon, silicon and oxygen compared to the DLG layer in the present specification (See abstract, col. 7, lines 35-45).  David also teaches that the DLG layer does not crack (col. 19, lines 50-60).  Thus, it would have been obvious to have used the diamond like glass coating of David as the diamond like glass coating called for in modified Kolb because David teaches that such a coating can provide improved barrier properties and durability (which properties are already sought in Kolb for the functional layer provided on top of the first layer).  
Because the above DLG layer of modified Kolb overlaps the DLG layer in the present application (in terms of plasma processing and the atomic % of carbon, silicon and oxygen) and the hardcoat layer in modified Kolb also overlaps the hardcoat layer in the present application (in 
Kolb discloses a generally dimodal particle size distribution but does not explicitly disclose that the particles have the particular two average particle sizes as in claims 5 and 6.  However, because of the way that claim 5 is worded, even without the disclosure of a dimodal particle distribution, the average particle size range in Kolb overlaps claim 5.  That is, Kolb discloses that the average particle size may be 5-1000 nm, which includes, e.g., an average particle size of 200 nm, which is within both of the ranges of claim 5.  Thus, an arbitrary fraction (within the claimed wt% range) of these particles may be designated “first group” and the other particles designated a “second group” (with both groups having an average size of 200) to satisfy the wt% limitations of claim 5. 
Additionally, Sugiyama is also directed to an acrylate based coating composition that includes nanosized silica particles for optical applications (see abstract) and teaches that the particles may advantageously have a particle size distribution that matches/overlaps the limitations of claims 5 and 6 in order to provide improved transparency and hardness ([0020]-[0022]).  Thus, it would have been obvious to have used the particle size distribution from Sugiyama as the dimodal particle size distribution already generally called for in Kolb in order to improve the transparency and hardness of the first layer.  

Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that the interface aspect of the present invention is not taught by the prior art but is simply ignoring the inherency explanation above.  Applicant argues that because the additive is a low surface energy additive it would be expected to have poor adhesion to materials put in contact therewith.  There is no evidence to support this assertion but even if there was it would not be persuasive because poor adhesion does not appear to have anything to do with migration of the additive and/or the inherent interaction of the additive with the first layer and the barrier layer in the same way as in the present application.  Inherency does not require that the prior art explicitly recognize the inherent property.
Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787